Citation Nr: 1111406	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  98-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for pemphius (claimed as chronic mouth ulcers), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for edema (claimed as a chronic circulatory disorder), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a chronic throat disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence, and to include as due to an undiagnosed illness.

6.  From November 3, 1993, to May 31, 2007, entitlement to an initial disability rating in excess of 20 percent for the Veteran's low back disability.


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to May 1975, and from July 1991 to October 1991.

The Veteran's claims comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and San Juan, the Commonwealth of Puerto Rico.

In November 2003 the Board remanded the matters for additional development. 

After the development was completed, the case was returned to the Board.  In December 2008, the Board issued a decision granting the Veteran an increased rating of 40 percent for his low back disability since May 31, 2007.  The Board denied the rest of the Veteran's above claims.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010, Joint Motion for Remand (Joint Motion), the parties asked that the portion of the Board's December 2008 decision pertaining to the low back disability prior to May 31, 2007, the throat disorder, the mouth ulcer, the circulatory disorder, the headaches, and the acquired psychiatric disorder be vacated and the matters be remanded to the Board for readjudication and disposition consistent with the Joint Motion.  On March 22, 2010, the Court granted the Joint Motion and vacated the requested portions of the December 2008 Board decision.  The Court then remanded the case to the Board for readjudication and disposition consistent with that Motion.

The issues of: (1) entitlement to service connection for pemphius (claimed as chronic mouth ulcers), to include as due to an undiagnosed illness; (2) entitlement to service connection for edema (claimed as a chronic circulatory disorder), to include as due to an undiagnosed illness; (3) entitlement to service connection for a chronic throat disorder, to include as due to an undiagnosed illness; (4) entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness; and (5) entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence, and to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability cannot be characterized as severe, as the Veteran's low back disability did not display such symptoms as a listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, or, a narrowing or irregularity of joint space, even when considering the Veteran's pain on motion.

2.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by severe limitation of motion, even when considering the Veteran's pain on motion.

3.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by attacks of intervertebral disc syndrome.
4.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by evidence of a vertebral fracture.  

5.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by ankylosis of the entire spine.

6.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by incapacitating episodes.

7.  From November 3, 1993, to May 31, 2007, the Veteran's low back disability was not manifested by flexion of the thoracolumbar spine limited to 30 degrees or less, even when considering the Veteran's pain.


CONCLUSION OF LAW

From November 3, 1993, to May 31, 2007, the criteria for an initial rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5295 (regulations in effect prior to September 23, 2002), 5283, 5293 (regulations effective September 23, 2002), 5237, 5243 (regulations effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in March 2001, June 2002, and May 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, and an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided before the initial adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  While the notices provided do not include any information concerning the evaluation or the effective date that could be assigned should his claim be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denials, the Veteran is not prejudiced by the failure to provide him that further information.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  Exhaustive efforts to obtain the Veteran's National Guard records have been made, including the development ordered by the Board in its November 2003 remand, to no avail.  He also had a personal hearing before the RO and was offered a personal hearing before the Board.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Indeed, in October 2007 the Veteran indicated he had no additional evidence to submit.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

The Board is also satisfied as to substantial compliance with its November 2003 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Low Back Disability

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that the Veteran expressed disagreement with the rating decision that granted him service connection for his low back disability.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

During the time the Veteran's appeal has been pending, the criteria for rating diseases and injuries of the spine changed effective September 26, 2003.  66 Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) (codified at 38 C.F.R. § 4.71a, DCs 5235 through 5243 (2010)).  VA also amended the criteria for rating intervertebral disc syndrome effective September 23, 2002, 67 Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. § 4.71a, DC 5293 (2003) and currently at 38 C.F.R. § 4.71a, DC 5243 (2010)).  The disability is rated according to the older rating criteria prior to the date of the amendment and according to the newer criteria beginning on the effective date of the change in the rating criteria.  VAOPGCPREC 7-2003.

The Veteran's claim for service connection was filed on November 3, 1993.  As such, all three versions of the rating criteria for rating diseases and injuries of the spine (the regulations in effect prior to September 23, 2002, the regulations effective September 23, 2002, and the regulations effective September 26, 2003) are applicable to the Veteran's claim.  38 C.F.R. § 4.71a.

In this regard, the Board notes that VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier than the effective date of that change.  The Board must apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  As such, VA must consider the claim pursuant to the former and revised regulations during the course of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The RO addressed both sets of amendments in the Statement of the Case (SOCs) and supplemental SOCs (SSOCs) throughout this appeal.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Throughout his appeal, the Veteran's low back disability has been rated under DC 5295, DC 5293, and DC 5237.  38 C.F.R. § 4.71a.

Under DC 5295, the next higher rating of 40 percent is warranted only where the lumbosacral strain can be characterized as "severe," with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, a marked limitation of forward bending in the standing position, a loss of lateral motion with osteo-arthritic changes, a narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a.

The evidence does not support a higher rating of 40 percent under DC 5295.  At a March 2005 VA examination, the Veteran's flexion of the lumbar spine was to 70 degrees (painful from 50 to 70 degrees), his extension was to 20 degrees (painful in the last 10 degrees), his left and right lateral flexion were to 20 degrees (painful in the last 10 degrees), and his left and right lateral rotation were to 30 degrees (painful in the last 10 degrees).  At an October 2001 VA examination, his flexion was to 80 degrees, his extension was to 30 degrees, and his left and right lateral bending was to 35 degrees.  At a November 1999 VA examination, his flexion was to 90 degrees, his extension was to 15 degrees, his left and right lateral flexion were to 15 degrees, and his left and right lateral rotation were to 30 degrees.  In a March 1998 VA treatment note, his flexion was to 90 degrees, his extension was to 30 degrees, his left and right lateral flexion were to 40 degrees, and his left and right lateral rotation were to 90 degrees.   

The Board cannot find that these ranges of motion demonstrate a marked limitation of forward bending, or a loss of lateral motion.  Rather, the ranges of motion listed above are nearly normal.  Even when considering the Veteran's pain, the Veteran was still able to complete almost normal ranges of motion.  Normal flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71a, Note (2) to the General Rating Formula for Diseases and Injuries of the Spine.  In addition, there has been no evidence of any listing of the spine or a positive Goldthwaite's sign.  The medical evidence also does not contain any findings regarding abnormal mobility on forced motion.  For all of these reasons, a higher rating is not warranted under DC 5295 under the former version of the rating schedule.  38 C.F.R. § 4.71a.

Under DC 5292, a 40 percent evaluation is warranted where the limitation of motion can be characterized as "severe."  The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board does not find that the ranges of motion listed above amount to a "severe" limitation of motion of the lumbar spine.  To the contrary, each of the ranges of motion listed above is nearly normal.  Even when considering the Veteran's pain, the Veteran was still able to complete almost normal ranges of motion.  Moreover, dividing full flexion, extension, lateral flexion, and lateral rotation into sub-ranges further demonstrates the effects of the Veteran's pain on motion.  More specifically, if each range of motion exhibited in March 2005 were divided equally as severe, moderate, and slight, severely limited flexion would not begin until at most 30 degrees, and even considering the Veteran's painful flexion beginning at 50 degrees as limited flexion, this would still clearly fall out of the range of severely limited flexion.  Similarly, severely limited extension, lateral flexion, and lateral rotation would not begin until approximately 10 degrees, but was demonstrated on examination to be 20, 20, and 30 degrees, respectively.  While the Board recognizes that painful extension and flexion was noted to begin at 10 degrees (bordering on the severe range), the Board finds that the Veteran's pain on lumbar motion has already been considered with respect to his ranges of motion in the currently assigned 20 percent rating for moderately limited motion for without such consideration, the Veteran's limitation would be considered slight.  In summary, the record prior to May 2007 does not reflect additional uncompensated limitation of motion that would justify an even higher rating based on pain.  Consequently, based on all of the above, the Board finds that DC 5292 cannot provide the basis for an increase.  38 C.F.R. § 4.71a.  

Under DC 5293, a 40 percent evaluation is warranted where there is "severe" intervertebral disc syndrome (IVDS) and recurrent attacks with intermittent relief.  Attacks of IVDS are not documented in the medical record.  Thus, DC 5293 also cannot provide the basis for an increased rating.  38 C.F.R. § 4.71a.

The Board has also considered the application of other diagnostic criteria under the earliest version of the rating schedule to determine whether a rating in excess of 20 percent is possible.  Taking the codes in numerical order, DC 5285 is not applicable because there is no evidence of a vertebral fracture in the medical record.  X-rays taken in March 2005 revealed no fractures, nor did an October 1997 CT scan.  DC 5286 does not apply to the Veteran's claim because the measurements of the Veteran's range of motion listed above do not support the existence of ankylosis of the entire spine.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 31st Ed., page 94 (2007).  DCs 5287 and 5288 do not apply because they pertain to portions of the spine not currently on appeal.  DC 5289 does not apply because the measurements of the Veteran's lumbar range of motion do not support the existence of ankylosis of the lumbar spine and no ankylosis was found.  DCs 5290 and 5291 pertain to portions of the spine not currently on appeal.  38 C.F.R. § 4.71a.

For all of these reasons, the version of the regulation schedule in effect prior to September 23, 2002, cannot provide the basis for an increased rating for the Veteran's low back disability prior to May 31, 2007.  

The version of the rating schedule effective September 23, 2002, also does not allow for a rating in excess of 20 percent.  DCs 5285, 5286, and 5289 were unchanged by the September 2002 revisions to the rating schedule, and, for the reasons described above, cannot provide the basis for an increased rating.  38 C.F.R. § 4.71a.

The former DC 5293 (in effect from September 23, 2002, through September 25, 2003) provided that IVDS (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a.

At the March 2005 VA examination the Veteran had normal sensory functioning in both lower extremities, he had no muscle atrophy, and normal muscle tone and strength.  His reflexes were normal and symmetrical.  Similarly, at the October 2001 VA examination the Veteran had no atrophy of the lower extremities, deep tendon reflexes were normal, and, while the straight leg testing was painful, it was normal on the left lower extremity.  Electromyograph (EMG) testing conducted in December 1999 produced an "essentially normal study no evidence of radiculopathy."  The Veteran displayed no neurological abnormalities at the November 1999 VA examination.  Thus, the Veteran is not entitled to a separate rating for neurological manifestations.  38 C.F.R. § 4.71a, DC 5293 (in effect from September 23, 2002, through September 25, 2003).

While DC 5283 and DC 5293 for IVDS were affected by the revisions, they too cannot provide the basis for a rating in excess of 20 percent.  In the regulations effective September 23, 2002, DC 5283 and DC 5293 allow for a higher rating of 40 percent where there is evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months.  Note (1) to the regulation defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There is no evidence of physician-prescribed bed rest in the medical record.  38 C.F.R. § 4.71a.

For all of these reasons, the version of the regulation schedule effective September 23, 2002, also cannot provide the basis for an increased rating for the Veteran's low back disability prior to May 31, 2007.

Under the current version of the rating criteria, effective September 26, 2003, a rating in excess of 20 percent is also not warranted.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  At the March 2005 VA examination, the Veteran's flexion of his lumbar spine was to 70 degrees with pain from 50 to 70 degrees.  At the October 2001 VA examination, his flexion was 80 degrees.  At the November 1999 VA examination, his flexion was to 90 degrees.  In a March 1998 VA outpatient treatment record, his flexion was to 90 degrees.  Thus, even when considering the Veteran's pain, the Veteran's forward flexion of the thoracolumbar spine has never been limited to 30 degrees or less during the entire period at issue.  In addition, the complete ranges of motion listed above do not support the existence of ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The current version of the rating schedule also allows a rating of 40 percent where there is IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Again, there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician.  38 C.F.R. § 4.71a, DC 5243.

Additionally, the current regulations allow for separate neurological evaluations, but, as stated above, this is not warranted based on the medical evidence.  38 C.F.R. § 4.71a.

Finally, when an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has considered the Veteran's functional impairment attributable to his pain, particularly in light of the fact that the Veteran contends his low back disability is essentially manifested by pain.  However, the March 2005 VA examiner found there was no weakness, fatigability, or lack of endurance on repetitive use.  The October 2001 VA examiner found there was no additional functional loss due to pain, fatigue, weakness, or lack of endurance on repetitive motion.  The November 1999 VA examiner made the same finding.  While pain on motion has been consistently documented, as was noted previously, the Veteran's ranges of thoracolumbar motion, even when taking his pain into account, have not met the requirements for a higher rating at any time during the period at issue.  Accordingly, the Board finds that the 20 percent assigned adequately compensates the Veteran for the level of impairment caused by his low back disability prior to May 31, 2007.  DeLuca, 8 Vet. App. at 206.

The Veteran's lay testimony concerning the severity of his low back disability is unsubstantiated and, thus, probatively outweighed by the objective medical findings to the contrary.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Since, as mentioned, the present appeal arises from an initial rating decision which established service connection and assigned an initial disability rating, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson, 12 Vet. App. at 125-26.  The Veteran, however, has not met the requirements for a higher rating at any time from November 3, 1993, to May 31, 2007, so the Board may not stage his rating because he has been, at most, 20 percent disabled during the entire period at issue.

For all of these reasons a rating in excess of 20 percent from November 3, 1993, to May 31, 2007, is not warranted under any version of the rating criteria.  The preponderance of the evidence is against the Veteran's claim - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the 
service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  Id.

In this case, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for his lumbar spine disability is reasonably contemplated by the rating schedule under the first prong of the analysis.  Id.  So extra-schedular consideration is not warranted in this circumstance. 


ORDER

From November 3, 1993, to May 31, 2007, an initial evaluation in excess of 20 percent for the Veteran's low back disability is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claims can be properly adjudicated.  

In March 2010, the Court vacated the Board's December 2008 decision denying the Veteran's claims for: (1) entitlement to service connection for pemphius (claimed as chronic mouth ulcers), to include as due to an undiagnosed illness; (2) entitlement to service connection for edema (claimed as a chronic circulatory disorder), to include as due to an undiagnosed illness; (3) entitlement to service connection for a chronic throat disorder, to include as due to an undiagnosed illness; (4) entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness; and (5) entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence, and to include as due to an undiagnosed illness.  In the March 2010 Joint Motion, the Board decision was vacated because the Board relied upon inadequate medical opinions obtained from the VA compensation examinations.  Therefore, the Board finds that additional examinations and opinions are needed to address these deficiencies in the prior medical opinions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any recent VA outpatient treatment records that have not been included in the record.  Do not associate duplicate copies.  

The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If efforts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his pemphius (claimed as chronic mouth ulcers).  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current disabilities manifested by chronic mouth ulcers, to include pemphius.  All necessary studies and tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should specifically indicate whether or not the Veteran's chronic mouth ulcers are a symptom of a diagnosed disability such as pemphius or are attributable to an undiagnosed illness.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by chronic mouth ulcers, including pemphius, had its onset during active service or is related to any in-service disease or injury.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  The examiner is asked to consider the Veteran's lay statements of in-service incurrence and continuity of symptomatology since service.  The examiner should provide information about the etiology in light of those lay statements and a review of the information in the claims folder.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current edema (claimed by the Veteran as a chronic circulatory disorder).  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current disabilities manifested by edema.  All necessary studies and tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should specifically indicate whether or not edema is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by edema had its onset during active service or is related to any in-service disease or injury.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  The examiner is asked to consider the Veteran's lay statements of in-service incurrence and continuity of symptomatology since service.  The examiner should provide information about the etiology in light of those lay statements and a review of the information in the claims folder.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current throat disorder.  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current disabilities manifested by a disorder of the throat.  All necessary studies and tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should specifically indicate whether or not throat symptoms are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current disability of the throat had its onset during active service or is related to any in-service disease or injury.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  The examiner is asked to consider the Veteran's lay statements of in-service incurrence and continuity of symptomatology since service.  The examiner should provide information about the etiology in light of those lay statements and a review of the information in the claims folder.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current acquired psychiatric disorder, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence.  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current acquired psychiatric disorders, to include major depressive disorder, impulse disorder, anxiety disorder, bipolar disorder, and cocaine dependence disabilities.  All necessary studies and tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should specifically state whether or not the Veteran's psychiatric symptoms are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability had its onset during active service or is related to any in-service disease or injury.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  The examiner is asked to consider the Veteran's lay statements of in-service incurrence and continuity of symptomatology since service.  The examiner should provide information about the etiology in light of those lay statements and a review of the information in the claims folder.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

6.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of his current headaches.  The Veteran's claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should render diagnoses of all current disabilities manifested by chronic headaches.  All necessary studies and tests in order to determine the correct diagnoses as determined by the examiner are to be done.  If no such disorders are found, the examiner should so state.

The examiner should specifically indicate whether or not the Veteran's headaches are a symptom of a diagnosed disability or are attributable to an undiagnosed illness.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current disability manifested by headaches had its onset during active service or is related to any in-service disease or injury.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  The examiner is asked to consider the Veteran's lay statements of in-service incurrence and continuity of symptomatology since service.  The examiner should provide information about the etiology in light of those lay statements and a review of the information in the claims folder.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disability, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

7.  After the above actions have been completed, readjudicate the Veteran's claims for: (1) entitlement to service connection for pemphius (claimed as chronic mouth ulcers), to include as due to an undiagnosed illness; (2) entitlement to service connection for edema (claimed as a chronic circulatory disorder), to include as due to an undiagnosed illness; (3) entitlement to service connection for a chronic throat disorder, to include as due to an undiagnosed illness; (4) entitlement to service connection for a chronic headache disorder, to include as due to an undiagnosed illness; and (5) entitlement to service connection for an acquired psychiatric disorder, to include as due to an undiagnosed illness.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


